Citation Nr: 1752303	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-34 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for Hughes syndrome, also claimed as a blood disorder with heart complications and antiphospholipid antibody syndrome, to include as secondary to service connected disease or injury.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service connected disease or injury.


REPRESENTATION

Veteran represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In January 2015, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

In June 2015, these issues were remanded to the Agency of Original Jurisdiction (AOJ).  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Hughes syndrome, also claimed as a blood disorder with heart complications and antiphospholipid antibody syndrome, was not manifest during service and is not otherwise related to service.

2.  Hughes syndrome, also claimed as a blood disorder with heart complications and antiphospholipid antibody syndrome was not caused or aggravated by a service-connected disability.

3.  An acquired psychiatric disorder was not manifest during service and is not otherwise related to service.

4.  An acquired psychiatric disorder was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Hughes syndrome, also claimed as a blood disorder with heart complications and antiphospholipid antibody syndrome, was not incurred in or aggravated by service, and was not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  An acquired psychiatric disorder was not incurred in or aggravated by service, and was not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this matter in June 2015.  With respect to the issues decided, the Board instructed the RO to obtain any outstanding records, undertake any and all appropriate development to determine whether and what environmental hazards the Veteran was exposed to during a temporary duty assignment at Fort Indiantown Gap, schedule the Veteran for VA examinations, and readjudicate the claim.  The claim file contains the requested outstanding evidence and development, and the Veteran was scheduled for and attended appropriate March 2016 and April 2016 VA examinations.  The RO readjudicated the claim most recently in an April 2016 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran's representative submitted a statement in March 2016 which suggests the March 2016 VA examination report could be inadequate if the conclusion consisted of only a statement that the Veteran's disability was less likely than not related to service.  However, upon review, the Board finds this VA examination report and opinion to be thorough, complete and sufficient bases upon which to reach a decision on the issues on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran was also afforded a Board hearing in January 2015.  During the hearing, the undersigned Veterans Law Judge clarified the issues on appeal, explained the concept of service connection and the basis for rating disabilities, identified any evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claims.  The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing.  38 C.F.R. § 3.103.

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

III. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Except as provided in § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A. Antiphospholipid Syndrome

The Veteran contends that he is entitled to service connection for Hughes syndrome, also claimed as a blood disorder with heart complications and antiphospholipid antibody syndrome, as he believes this disability is related to his reported exposure to various environment hazards while on a temporary duty assignment at Fort Indiantown Gap, Pennsylvania.  Alternatively, the Veteran has contended secondary service connection due to service-connected headaches. 

The Veteran submitted a report documenting the use of hazardous materials at Fort Indiantown Gap, including waste oil mixed with paint thinner, trichloroethanes, PD-680 solvent, and diesel fuel.  The Veteran reported that he served on a temporary duty assignment at Fort Indiantown Gap in 1974.  He reported that there was no vegetation, insects, or animals in the vicinity and it was clear that herbicide agents were used.  He submitted a copy of his temporary duty orders documenting authorization to travel to Indiantown Gap Military Reservation from April to September 1974.  

The Veteran's service treatment records do not document any symptoms or manifestations consistent with Antiphospholipid syndrome.  The Veteran reported frequent indigestion, severe headaches, and a locked knee on his January 1976 separation examination.  No other medical concerns or issues were noted. 

There are no medical records that document any symptoms or manifestations consistent with a blood disorder until the Veteran suffered his first stroke in April 1995.

April 1995 VA treatment records reflect the Veteran sought treatment after suffering from a stroke.  The treating physician stated that the cause of the stroke was unclear, but there was a possible contribution of cocaine use on top of the Veteran's chronic migraines.  The Veteran was diagnosed with Antiphospholipid syndrome in 1995.  The Veteran suffered from stroke in March 1995, November 1999, and February 2007.  

The Veteran submitted a September 2008 VA treatment record which stated that migraines can be a symptom of antiphospholipid syndrome.  That month, he also submitted online literature explaining the nature of antiphospholipid syndrome, which stated, in part, that the cause was not completely known. 

The Veteran's representative submitted a statement in March 2014 that reiterated that the Veteran was exposed to numerous contaminants and health hazards during his assignment at Fort Indiantown Gap.  The representative asserted that these exposures negatively impacted the Veteran's health.  The Veteran's spouse also submitted a statement in March 2014, asserting that the exposure to hazardous waste caused the Veteran's migraines and antiphospholipid syndrome.

The Veteran was afforded a Board videoconference hearing in January 2015.  The Veteran and his representative discussed a February 1991 Army National Guard Directorate and Pennsylvania National Guard remedial investigation which explored the nature and extent of munitions and explosives of concern at Fort Indiantown Gap.  Arsenic, barium, cobalt, copper, iron, lead, mercury, nickel, silver, and zinc were among some of the metals present in the report.   The Veteran's representative cited several medical reports that showed a correlation between several of these metals and different medical ailments including seizures and stroke.

The Veteran submitted an opinion from a private physician in January 2015.  The physician interviewed and examined the Veteran for 80 minutes.  He concluded that it was more than a coincidence that the Veteran was exposed to an area embedded with numerous toxins fumes, metals, and Agent Orange, and became sick thereafter.  He went on to state that the Veteran's acquired antiphospholipid syndrome could be reasonably linked to the toxic exposure, "as something triggers the genes to express a hypercoagulability state."  See January 2015 private medical opinion.

In January 2015, the Veteran underwent a heavy metals lab test.  The Veteran tested positive for aluminum; antimony, arsenic, barium, beryllium, cadmium, calcium, chromium, cobalt, copper, iron, lead, magnesium, manganese, mercury, molybdenum, nickel, potassium, selenium, silver, vanadium, and zinc.  He submitted a private opinion on his test results which stated that the Veteran's results indicated a pattern of fast or fast-mixed oxidation with adrenal glandular burnout.  The examiner said that adrenal burnout may be due to chronic stress, toxic metals, nutrient deficiencies, or other stress related factors.  He explained the negative impact of toxic metals in an individual's system, and reported that aluminum was elevated in the Veteran's results.  He explained that sources of aluminum toxicity included beverages and food packaged or prepared in aluminum, as well as table salt, anti-perspirants and antacids. 

A January 2015 VA treatment record documented that the Veteran received a urine test which tested positive for arsenic and mercury, and negative for lead.  

November 2015 Department of Defense (DoD) email correspondence stated that DoD did not have any record of any use, testing or storage of tactical herbicides at Indiantown Gap, Annville, Pennsylvania.  Tactical herbicides were instead used in Vietnam, and not for general use in the United States.  Additionally, the use of tactical herbicides was terminated in 1971, and any remaining stockpile was incinerated.  DoD went on to state that the Veteran may have been exposed to commercial herbicides, which are and were used at military installations world-wide for routine base maintenance, however it could not be confirmed. 

A January 2016 memorandum from the Joint Services Records Research Center (JSRRC) Coordinator stated that there was insufficient information to send to the JSRRC to allow for meaningful research of Marine Corps or National Archives and Records Administration records.  The JSRRC Coordinator stated that all efforts were exhausted to obtain the needed information and any further attempts would be futile.  He went on to say that additional information was requested from the Veteran but the response received was unclear.  Furthermore, the National Guard Bureau denied the Veteran's claimed exposure to environmental hazards while on assignment to Fort Indianatown Gap, and VA's Agent Orange mailbox reported that Agent Orange was not used, tested, or stored at Fort Indianatown Gap.  Lastly, Fort Indianatown Gap, Pennsylvania was not a location of specific environmental hazards indicated by the DoD. 

The Veteran was afforded a VA examination in March 2016.  The examiner performed an in-person examination and reviewed the Veteran's claim file.  First, the examiner challenged the probative value of the January 2015 private medical opinion.  He stated that the opinion was remarkable for the fact that in both the "History of Present Illness" and "Impressions" sections of the report, the private examiner made conclusions that were not at all supported by any review of the medical evidence, and entirely speculative.  The VA examiner went on to state that it was apparent that the area in question (Fort Indianatown Gap) was not the site of use on any defoliants, to include Agent Orange, nor was there any evidence that it was the site of use or dumping of any heavy metals.  

Next, the VA examiner reported that he examined the numerous papers submitted by the Veteran to support the claim.  He reported that the documents the Veteran brought with him to the examination were partial, incomplete and taken out of context.  He concluded that if anything, the submitted documents refuted the Veteran's allegations of use of toxic heavy metals at the area in question.  The VA examiner then discussed the Veteran's heavy metals urine and blood tests.  He explained that a test performed about 40 years after the reported exposure is meaningless.  Regardless, the examiner stated that the January 2015 VA urine and blood test results all demonstrated normal levels of toxicity.  He emphasized that should there be elevated levels of toxins or metals, there would be no way to determine when the exposure occurred.  

Finally, the VA examiner opined the likelihood of environmental hazards causing antiphospholipid syndrome.  He sought an external opinion from a board-certified occupational medicine specialist, with extensive experience in the DoD and VA in assessing toxic exposure issues, who stated that, "the exact pathogenetic mechanisms are still to be elucidated," and that, "the most commonly accepted explanation for the development of [antiphospholipid syndrome] is that they occur in susceptible individuals following incidental exposure to infectious agents or in the milieu of rheumatic diseases such as systemic lupus erythematosus (SLE).  However, the conditions creating such susceptibility remain largely undefined."  See March 2016 VA examination.  

The VA examiner concluded that there was no known association between Hughes syndrome (antiphospholipid syndrome) and environmental exposure to chemicals.  He also explained that there was no literature to support any kind of connection between migraine headaches and the later development of antiphospholipid syndrome.  Because of this, the VA examiner determined that it was less likely than not that the Veteran's antiphospholipid syndrome was incurred in service or within one year of discharge or was otherwise related to service, to include the reports of exposure to environmental hazards.  He also determined that it was less likely than not that that the Veteran's antiphospholipid syndrome was caused by or aggravated by his service-connected disabilities, to specifically include migraine headaches.

In May 2016, the Veteran's representative submitted online literature which stated, in part, that the cause of antiphospholipid syndrome is not completely understood, but likely triggered by an environmental factor, such as an infection occurring in an individual with a genetic background that makes him or her more susceptible to the disease.  Smoking was listed as an additional risk factor.  The Veteran has smoked about one pack of cigarettes a day for about 40 years.  See May 2013 VA treatment.

There is no indication that the Veteran had any signs or symptoms of a blood disorder in service.  The first indication occurred nearly 20 years after separation.  There is no credible and probative evidence of record linking the Veteran's blood disorder to his service.  

The Board assigns the March 2016 opinion the greatest probative value when weighing the evidence in the claim file because it is thorough and well-supported.  The examiner discussed the evidence introduced by the Veteran, and explained, thoroughly, why antiphospholipid syndrome is not connected to the Veteran's service.  He evaluated medical literature, metal lab tests, and private opinions, in addition to performing an in-person examination and reviewing the entire claim file.  

The Board has considered the evidence introduced by the Veteran and his representative, however there is no probative evidence to support the notion that Fort Indianatown Gap, Pennsylvania was the site of any extraordinary environmental hazards.  

The earliest analysis on that environment that is included in the claim file occurred in February 1991.  DoD explicitly denied that Fort Indianatown Gap was ever a site where Agent Orange was used, tested, or stored, and, the National Guard Bureau denied the Veteran's claimed exposure to environmental hazards while he was there on assignment.  

The evidence submitted by the Veteran and his representative is outweighed by the other evidence of record and fails to convince the Board that the Veteran was exposured to toxic chemicals.  

Additionally, the Veteran and his representative submitted online literature that stated, in part, that the cause of antiphospholipid syndrome is largely unknown, and the March 2016 VA examiner confirmed this notion with the opinion of the board-certified occupational medicine specialist, who has extensive experience in the DoD and VA in assessing toxic exposure issues.

The Board has considered the January 2015 private opinion, but  the assessment provided by the March 2016 VA examiner. Is far more reasoned, probative and credible   The private opinion, in part, appears to make a conclusion based on incorrect information, and does not provide sufficient rationale.   

The Veteran has not submitted any probative evidence which suggests that a migraine disability can cause a blood disorder, and the April 2007 VA treatment record stated that the cause of the Veteran's April 2007 stroke was unclear, but that there could be a possible contribution of cocaine use in connection with migraines.  Not only was no rationale or explanation provided with that statement, but the relationship between the Veteran's stroke and his migraine disability was also connected to illicit drug use. 

To the extent that the Veteran and his spouse advance their own interpretation of the Veteran's medical condition indicating that antiphospholipid syndrome is related to his in-service exposures, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

In any event, the probative value of the Veteran and his Spouse's general assertions in this regard is outweighed by the probative value of the evidence outlined above documenting antiphospholipid syndrome unrelated to service.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for antiphospholipid syndrome.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.

B. Acquired Psychiatric Disorder

The Veteran asserts that he has a psychiatric disorder which is the result of his service-connected disabilities. 

In February 2013, the Veteran submitted a supplemental claim for compensation, suggesting a relationship between his blood disorder, or antiphospholipid syndrome, and a mental health condition. 

On his December 2013 Form-9, the Veteran stated that he had depression, which was secondary to his service-connected migraine disability.  He provided a website address to the Mayo Clinic, which reported that one to two days prior to a experiencing a migraine, an individual may notice subtle changes including mood changes. 

As mentioned above, the Veteran was afforded a Board videoconference hearing in January 2015.  The Veteran testified that he was in constant fear of hurting himself or suffering another blood clot, stroke, or heart issue.  He said that his wife worried about him hurting himself due to his issues with balance and dizziness, and said all of these concerns depress him.

In August 2015, VA received a copy of the Veteran's Social Security Administration (SSA) records.  The Veteran reported that the strokes he had suffered prevented him from working.  SSA records reflect that the Veteran's Hughes syndrome caused a decline in his cognitive functioning.  The records also reported that the Veteran's mental disorder was classified as multi-infarct dementia and pseudodementia. 

The Veteran was afforded a VA examination for his service-connected migraines in August 2015.  Outside of experiencing headaches, the examiner did not find any other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's migraines. 

The Veteran was afforded a VA mental examination in April 2016 to assess his mental health.  The examiner performed an in-person examination, recorded a history provided by the Veteran, and reviewed the Veteran's claim file.  The examiner noted that previous neuropsychological evaluations indicated the Veteran sustained significant declines in his ability to process information quickly as a result of suffering three strokes.  The Veteran described becoming easily agitated and angry, and though this was present throughout his lifetime, it had worsened since suffering from strokes.  

The examination report reflected a diagnosis of mild vascular neurocognitive disorder with behavioral disturbance.  The diagnosis of major or mild vascular neurocognitive disorder (NCD) requires the establishment of an NCD and the determination that cerebrovascular disease is the dominant if not exclusive pathology that accounts for the cognitive deficits.  Cerebrovascular diseases include stroke.  The examiner determined that the etiology of the Veteran's mild vascular neurocognitive disorder with behavioral disturbance was his three cerebrovascular accidents.

Based upon the examination, the examiner determined there was no evidence to support a relationship of any manner between the Veteran's mild vascular neurocognitive disorder with behavioral disturbance, and his military service or any of his service-connected disabilities.  She concluded that the Veteran's mental disability was less likely than not caused by or aggravated by his service-connected disabilities.

The majority of the probative evidence relates the Veteran's mental disorder to his nonservice-connected antiphospholipid syndrome.  

The Board has considered the online literature which stated that mood swings can be indicative of an approaching migraine, however this is outweighed by the probative value of the evidence outlined above, including the Veteran's lay statesments, which supports a relationship between his mental disorder and the three strokes he experienced.

There is no probative evidence in the claim file linking the Veteran's migraine disability, or any other service-connected disability to a mental disorder.  

Additionally, the evidence does not support, and the Veteran does not contend that his mental disability manifested during service or was otherwise related to his service.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.




ORDER

Entitlement for service connection for Hughes syndrome, also claimed as a blood disorder with heart complications and antiphospholipid antibody syndrome, to include as secondary to service-connected disease or injury, is denied.

Entitlement for service connection for an acquired psychiatric disorder, to include as secondary to service-connected disease or injury, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


